Gunter, Justice,
dissenting.
This case comes here prior to a criminal trial by a certificate for immediate review. The trial judge overruled a motion by appellants to suppress evidence *686that they contend was seized under a search warrant that was illegally issued. Their specific contention is that the judicial officer who issued the warrant had no authority to do so.
W. H. Goodson, a Justice of the Peace in Richmond County, issued the search warrant. Appellants’ contention is that a Justice of the Peace in Richmond County cannot hold a court of inquiry, and a Justice of the Peace in Richmond County cannot therefore issue a search warrant.
Code Ann. § 27-303 provides that any judicial officer authorized to hold a court of inquiry may issue a search warrant. Code Ann. § 27-401 provides that a Justice of the Peace is authorized to hold a court of inquiry. However, the 1974 General Assembly provided by Local Act applicable only to Augusta and Richmond County that exclusive jurisdiction to sit as a court of inquiry within the limits of Richmond County was vested in the judges of Richmond Superior Court, the judge of the State Court of Richmond County, and the Civil Court of Richmond County. Ga. Laws 1974, pp. 2410, 2418.
Appellants contend that this 1974 statute divested the jurisdiction of Justice of the Peace courts in Richmond County of their power to sit as a court of inquiry; and since they cannot sit as a court of inquiry, Justices of the Peace in Richmond County are without power to issue a search warrant.
The district attorney concedes that appellants’ contention would be correct if the 1974 statutory provision that they rely on is constitutional. However, he contends that this part of the 1974 Local Act divesting Justice of the Peace courts in Richmond County of their court of inquiry jurisdiction is unconstitutional.
Although the district attorney bases his attack of unconstitutionality on four grounds, all members of this court agree that the first three grounds are without merit. The majority holds that his fourth ground of attack is meritorious, and it is with this holding that I disagree. I would hold the 1974 statutory provision eliminating Justice of the Peace jurisdiction to hold courts of inquiry in Richmond County constitutional; I would hold that Justices of the Peace in Richmond *687County have no power to hold courts of inquiry or issue search warrants in Richmond County; I would hold that the search warrant in this case was invalid; and I would reverse, the judgment below.
It is my view that the General Assembly has the power to change the jurisdiction of Justice of the Peace courts in this state by either a General Act or by a Local Act. The only constitutional impediment to this power of the General Assembly is contained in Code Ann. § 2-4202 which fixes the jurisdictional amount of Justices of the Peace in all civil cases. That impediment is not applicable here.
The Georgia Constitution (Code Ann. § 2-4201) provides that in any county having a city of over 20,000 population, and in Glynn County, the General Assembly may abolish Justice courts or confer upon "existing courts” jurisdiction now exercised by the Justice courts. My interpretation of this constitutional provision is that the General Assembly can abolish Justice courts in those counties or it can eliminate their jurisdiction and transfer their jurisdiction to existing courts in those counties. This is exactly what the General Assembly did in the 1974 statutory provision attacked by the District Attorney in this case.
The uniformity of courts provision contained in the Georgia Constitution (Code Ann. § 2-4401) is not applicable to Justice of the Peace courts, because it provides for uniformity of jurisdiction to be established by the General Assembly "except as otherwise provided in this Constitution”; and it is otherwise provided in the Constitution in Code Ann. § 2-4201 that the jurisdiction of Justice of the Peace courts does not have to be uniform throughout the state. Only the jurisdictional amount of the Justice of the Peace courts in civil cases is provided for in the Constitution, Code Ann. § 2-4202.
As early as 1961 the General Assembly provided by Local Act: "Be it further enacted by the authority aforesaid, and it is hereby enacted by authority of the same, that on and after the passage of this Act, no officer of any justice court whose district lies in whole or in part within the limits of the City of Augusta, Georgia, shall have authority to issue or serve any civil, quasi-criminal *688paper, process, or writ of any character, against any person, firm, or corporation residing within the corporate limits of the City of Augusta, Georgia, without regard to the location of the court from which said paper or process issued, nor shall any justice of the peace issue any criminal warrant for any misdemeanor or crime committed within the limits of the City of Augusta, Georgia. ” Ga. L. 1961, pp. 2732, 2747.
Section 32B of this same 1961 Local Act provided that Justice of the Peace courts that had theretofore exercised jurisdiction throughout the City of Augusta "shall have no jurisdiction over any person, firm, or corporation residing in the City of Augusta, and none of said courts shall have any jurisdiction to try any civil or criminal cause therein pending against any resident of the City of Augusta . . .” Ga. L. 1961, pp. 2747, 2748.
I think these 1961 statutory provisions were constitutional, and they show a determined effort on the part of the General Assembly to define and limit the jurisdiction of Justice of the Peace courts in Richmond County.
The General Assembly can abolish Justice of the Peace courts in certain cities and certain counties of this state as provided in the Constitution (Code Ann. § 2-4201). The jurisdictional amount in civil cases in Justice of the Peace courts is fixed by the Constitution (Code Ann. § 2-4202). But I find no constitutional prohibition that would prevent the General Assembly from changing or abolishing the jurisdiction and power of Justice of the Peace courts with the exception of the jurisdictional amount in civil cases just referred to.
I think the 1974 Local Act which precludes a Justice of the Peace from holding a court of inquiry in Richmond County and vests that power exclusively in existing courts is constitutional.
I would hold that the Justice of the Peace who issued the warrant in this case had no power to do so, and I would reverse the judgment of the trial court.
I respectfully dissent.